Citation Nr: 0304973	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-47 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1310 (West 
2002). 

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., that denied service 
connection for the cause of the veteran's death.  The 
appellant, the surviving spouse of a veteran who had active 
service from July 1942 to July 1943, and died in April 1996, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In August 2001, the Board 
returned the case to the RO for additional adjudication and 
development, and after completion of the requested actions, 
the case was returned to the Board for appellate review.

The appellant's appeal now includes a claim for Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 (West 2000), although the veteran was not 
rated totally disabled for the prescribed statutory period of 
time.  The Board has imposed a temporary stay on the 
adjudication of these issues in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, 7096, 7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the VA to conduct expedited rule making which will either 
explain why certain regulations, specifically 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations so 
they are consistent.  The temporary stay on the adjudication 
of certain claims under the provisions of 38 U.S.C.A. § 1318, 
including the claim in this case, will remain in effect 
pending the completion of the directed rule making.  The 
Board will then address a decision addressing this issue in 
this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's amended death certificate shows he died in 
April 1996 due to a cardiorespiratory arrest which was due to 
(or as a consequence of) sepsis, with other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death listed as arteriosclerosis, 
Parkinson's disease and stasis edema.

3.  During the veteran's lifetime, service connection had 
been established for dermatitis of the hands, evaluated as 
30 percent disabling.

4.  Sepsis was not manifested during service or for many 
years following separation from service, and is not shown to 
be proximately due to or the result of the veteran's service-
connected disability.

5.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to complete and substantiate a claim.  Collectively, the 
October 1996 rating decision and the Statement of the Case 
and the various Supplemental Statements of the Case have 
notified the appellant of the evidence considered, the 
pertinent laws and regulations and the reason the claim was 
denied.  In addition, a letter to the appellant dated in June 
2002 specifically informed her of the provisions of the VCAA, 
including what has been done to assist the appellant with her 
claim and what additional information or evidence was needed 
from her.  That letter also explained the division of 
responsibilities between the VA and the appellant in 
obtaining the evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, while it appears that not all private medical 
records were obtained, the June 2002 letter to the appellant 
informed her that she needed to provide information in a 
signed release to allow the RO to obtain those documents or 
she could obtain the records herself and submit them to the 
RO.  The appellant submitted no additional private medical 
records or an authorization to permit the RO to assist her in 
obtaining such records.  The RO did obtain opinions from two 
VA physicians regarding the etiology of the disability that 
caused the veteran's death and its relationship to his 
service-connected disability.  Lastly, the appellant appeared 
at hearings before the RO and the BVA to present testimony in 
support of her claim.  Under these circumstances, the Board 
finds that the duty to assist has been satisfied, and the 
case is ready for appellate review. 

Background and Evidence

The veteran's service medical records contain no evidence of 
sepsis, arteriosclerosis, Parkinson's disease or stasis 
edema.  Service medical records do show that in February 1943 
he was hospitalized for treatment of acute severe pustular 
dermatitis of the middle, ring and little fingers of the 
right hand and the middle and index fingers of the left hand, 
and acute suppurative cellulitis of the right hand secondary 
to the dermatitis.  Approximately two weeks after admission, 
the veteran was returned to duty cured.  

A report of a VA examination performed in October 1950 showed 
the veteran was diagnosed as having eczema of the hands.  A 
rating decision dated in October 1950 granted service 
connection for eczema of the hands and assigned a 30 percent 
evaluation.

A report of a VA examination performed in July 1955 shows the 
distal phalanx of the right fifth finger was erythematous, 
but that the skin was intact.  There was no dermatitis of the 
hands apparent at the time of the examination.  The diagnosis 
following the examination was a history of dermatitis of the 
hands with no eruptions at the time of the examination.

A report of a VA examination performed in December 1955 
disclosed oozing, crusting patches of the hands and fingers 
on the dorsum and palms.  There were fissuring and 
lichenification.  The diagnosis following the examination was 
chronic and severe eczema of the hands.  

A report of a VA examination performed in November 1957 shows 
the veteran had scaling, fissuring and thickened areas of the 
hands with itching.  The hands were noted to be chronic and 
moderately severe at present.  The diagnosis was eczematoid 
dermatitis of the hands.  VA examinations performed in 
September 1959 and October 1960 showed continuing 
symptomatology reflective of dermatitis of the hands.  A 
report of a VA examination performed in April 1984 concluded 
with a diagnosis of hand dermatitis by history.  Also noted 
were diagnoses of irritant dermatitis of the penis and tinea 
unguium of the feet.

Private medical records dated between February and April 1996 
showed assessments of scabies, seborrheic dermatitis, and 
peripheral edema, most like due to vascular insufficiency, 
rather than heart failure.  

The veteran's death certificate showed he died on April [redacted] 
1996, of an immediate cause of death of cardiorespiratory 
arrest which was due to or as a consequence of 
arteriosclerosis.  Other significant conditions contributing 
to death, but not resulting in the underlying cause included 
Parkinson's disease and stasis edema.  

A VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child) dated in June 1996 reflects that 
the appellant responded "no" as to whether she was claiming 
that the cause of the veteran's death was due to service.  In 
a VA Form 21-534 dated in January 1997, the appellant 
indicated that she was claiming that the cause of the 
veteran's death was due to service.

The appellant presented testimony before a Hearing Officer at 
the RO in March 1997.  At that hearing, the appellant offered 
testimony concerning the symptomatology the veteran had 
associated with his service-connected disability and offered 
an opinion that the symptomatology had spread.  The appellant 
intimated that her husband's death was due to his service-
connected disability.

A January 1997 letter from Nikos Kakaviatos, M.D., indicates 
that he wrote the veteran's death certificate in good faith 
after I was told that he had passed away suddenly.  He 
indicated that no one had informed him the veteran was 
suffering from a high fever prior to his death and that had 
he known so, he would have refused to sign the certificate.  
He indicated that he had seen the veteran on three occasions, 
in July 1995, August 1995 and February 1996, and that the 
diagnoses were Parkinson's disease, arteriosclerosis, leg 
edema (swelling) and some kind of fungus infection, which did 
not improve with medication.  He noted that he had 
recommended that the veteran seek treatment from a skin 
specialist.  Dr. Kakaviatos indicated that he would be glad 
to help the appellant obtain benefits if she would inform him 
what the service-connected disability was and that if this 
was the cause of his death, he felt an amended diagnosis on 
the death certificate could be obtained.  

In June 1997 a letter from the appellant with two enclosed 
photographs of the veteran's extremities was received.

An opinion from a VA physician, identified as a 
dermatologist, dated in June 1999 reflects that he was 
requested to review the veteran's claims file and provide an 
opinion as to whether the veteran's service-connected 
disability, eczema of the hands, contributed to his death.  
The physician noted that the veteran died in April 1996 and 
that his death certificate indicated that the veteran died of 
cardiorespiratory arrest due to atherosclerosis.  To the best 
of the physician's knowledge, skin eczema is not associated 
with atherosclerosis.  He concluded, therefore, that it would 
be unlikely to cause or contribute to the veteran's death.  

A Supplemental Statement of the Case dated in August 1999 
reflects that, in April 1998, letters were sent to Drs. 
Robert Raims and Edward S. Pozarny requesting medical 
records, and that as of the date of the Supplemental 
Statement of the Case, no reply to the request for evidence 
had been received by the RO.

A September 1999 letter from the appellant enclosed two 
photographs of the veteran, one of his legs and one of his 
back.  

An amended death certificate pertaining to the veteran showed 
he died of a cardiorespiratory arrest that was due to or as a 
consequence of sepsis.  Other significant conditions listed 
as contributing to death, but not related to the underlying 
cause included arteriosclerosis, Parkinson's disease and 
stasis edema.

The appellant presented testimony before the BVA in 
Washington, D.C., in May 2001.  At that hearing, the 
appellant offered testimony concerning the symptomatology 
associated with the veteran's service-connected skin 
condition of his hands.  She expressed her opinion that this 
condition spread to other parts of his body and that this 
eventually led to sepsis and his death.  The appellant 
offered testimony concerning the treatment the veteran had 
received for his service-connected disability.  She testified 
that the veteran did not have Parkinson's disease or heart 
disease and that he died from an infection.  She indicated 
that the veteran's toes were gangrenous at the time of his 
death.  The appellant's representative requested that the 
veteran's file be reviewed for an opinion as to what caused 
the veteran's death based on the amended death certificate.

The veteran's claims file was reviewed by a physician, 
identified as the Chief of Pathology and Laboratory Medicine 
at George Washington University Medical Center, in order to 
determine whether the veteran's service-connected disability 
substantially or materially contributed to cause the 
veteran's death, combined with another condition to cause 
death or lent assistance to the production of death.  In a 
July 2002 opinion, the physician explained that eczema was a 
common, chronic inflammatory disorder of the skin and that in 
one estimate, one third of the individuals seeking care from 
dermatologists suffered from eczema.  It was noted that a 
number of factors could cause eczema, including allergies, 
drugs, sunlight and sensitivity to chemical coming in contact 
with the skin.  The physician stated that it was not caused 
by an infection of the skin, as alleged by the veteran's 
wife, and it was not contagious.  The physician stated that, 
while eczema was a major cause of skin irritation, it was a 
benign disorder that did not normally contribute to 
mortality.  

With respect to the veteran's death certificate, the 
physician noted that it listed the cause of death as 
cardiorespiratory arrest, due to sepsis.  He explained that 
most pathologists would not consider cardiorespiratory arrest 
to be a valid cause of death, since, at the time of death, 
all individuals lose their heartbeat and do not breathe, he 
assumed that the attending physician considered the cause of 
death to be sepsis.  The physician noted that the veteran's 
wife continually alleges that the veteran's skin disorder was 
infectious (caused by a fungus), and that it laid dormant for 
many years, then spread through his body and caused death.  
The physician explained that since eczema was not an 
infectious disorder, it was not plausible that eczema was the 
cause of sepsis, as alleged.

The physician went on to explain that the original death 
certificate indicated that arteriosclerosis was the 
underlying cause of death and that both the original and 
amended death certificates indicate that stasis edema was a 
contributory cause of death.  The physician indicated that a 
photograph included in the records indicated severe ischemic 
changes of the feet (edema; blue, molded discoloration), 
corroborating the diagnosis of arteriosclerosis.  The 
physician then summarized the medical evidence of record and 
concluded that based on the evidence provided in this case, 
there was minimal evidence for an ongoing problem with 
eczema, based on rating examinations in 1955, 1984 and 1993.  
The physician concluded that there was no evidence to support 
the claim that a noninfectious, inflammatory skin condition, 
such as eczema, contributed to sepsis, the cause of death.  
It was also noted that there was no linkage between eczema 
and the likely contributory causes of death, Parkinson's 
disease and arteriosclerosis (the cause of the myocardial 
infarction and the vascular insufficiency of the legs that 
may have contributed to the sepsis.)  "Based on this 
evidence, there is no relationship between the veteran's 
service-connected disability and his cause of death, nor did 
the condition lend assistance to his cause of death." 

Law and Analysis

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5(a), 3.312.  A service-connected disability is one that 
was contracted in the line of duty and was incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The veteran's death will be considered as having been due to 
a service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A principal cause of 
death is one which, singularly or jointly, with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributes 
substantially or materially to death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b).  
Service-connected disabilities or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to the extent that would render the person less 
capable of resisting the effects of either disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are 
primary causes of death, which by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Based on this record and evidence, the Board finds that the 
veteran's death was unrelated to service or to his service-
connected disability.  The record reflects that neither 
arteriosclerosis nor sepsis was manifested during service or 
for many years following separation from service.  In 
addition, opinions obtained from VA physicians in June 1999 
and July 2002 clearly reflect that the veteran's service-
connected eczema of the hands was unrelated to either the 
arteriosclerosis shown on the original death certificate as 
the underlying cause of death, or the sepsis on the amended 
death certificate.  Indeed, the opinion from the VA physician 
in July 2002 explained that the veteran's service-connected 
disability, eczema, did not cause infection of the skin and 
was not contagious.  The physician indicated that it was a 
benign disorder that did not normally contribute to 
mortality.  

While the appellant clearly believes that the veteran's death 
was somehow related to his service-connected eczema, her 
opinion is clearly outweighed by the competent medical 
evidence and opinions of two VA physicians who reviewed the 
veteran's claims file and the medical records contained 
therein.  The Board finds that the weight of the medical 
evidence clearly demonstrates that the veteran's death was 
not in any way caused by or contributed substantially or 
materially to by the veteran's service-connected disability.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not established.


ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1310 is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

